--------------------------------------------------------------------------------

Exhibit 10.12


CONTINUING GUARANTY


TO:    WELLS FARGO BANK, NATIONAL ASSOCIATION on this 6th day of November, 2009.


1.             GUARANTY; DEFINITIONS.  In consideration of any credit or other
financial accommodation heretofore, now or hereafter extended or made to
PHYSICIANS FORMULA, INC., a New York corporation (the “Company”) by WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Wells Fargo”) pursuant to that certain Credit and
Security Agreement dated as of even date herewith by and between the Company and
Wells Fargo (the “Credit Agreement”), and for other valuable consideration, the
undersigned PHYSICIANS FORMULA HOLDINGS, INC., a Delaware corporation
(“Guarantor”), jointly and severally unconditionally guarantees and promises to
pay to Wells Fargo, or order, on demand in lawful money of the United States of
America and in immediately available funds, any and all Indebtedness.  The term
“Indebtedness” is used in its most comprehensive sense and means any debts,
obligations and liabilities of Company to Wells Fargo, whether incurred in the
past, present or future, whether voluntary or involuntary, and however arising,
and whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, and including without limitation all obligations
arising under any Rate Hedge Agreement, derivative, foreign exchange, hedge,
deposit, treasury management or similar transaction or arrangement however
described or defined that Company may enter into at any time with Wells Fargo or
with Wells Fargo Merchant Services, L.L.C., whether or not Company may be liable
individually or jointly with others,  or whether recovery upon such Indebtedness
may subsequently become unenforceable.  This Guaranty is a guaranty of payment
and not collection.  Capitalized terms used but not otherwise defined herein
shall have the meanings accorded them in the Credit Agreement.


2.             SUCCESSIVE TRANSACTIONS; REVOCATION; OBLIGATION UNDER OTHER
GUARANTIES.  This is a continuing guaranty and all rights, powers and remedies
hereunder shall apply to all past, present and future Indebtedness, including
that which  arises under successive transactions which shall either continue the
Indebtedness, increase or decrease it, or from time to time create new
Indebtedness after all or any prior Indebtedness has been satisfied, and
notwithstanding the death, incapacity, dissolution, liquidation or bankruptcy of
Company or Guarantor or any other event or proceeding affecting either Company
or Guarantor.  This Guaranty shall not apply to any new Indebtedness created
after actual receipt by Wells Fargo of written notice of Guarantor’s revocation
as to such new Indebtedness; provided however, that loans or advances made by
Wells Fargo to Company after revocation under commitments existing prior to
receipt by Wells Fargo of such revocation, and extensions, renewals or
modifications, of any kind, of Indebtedness incurred by Company or committed by
Wells Fargo prior to receipt by Wells Fargo of such notice of revocation, shall
not be considered new Indebtedness.  Any such notice must be sent to Wells Fargo
by registered U.S. mail, postage prepaid, addressed to its office at 245 S. Los
Robles Avenue, Suite 700, Pasadena, California  91101, Attn:  Relationship
Manager—Physicians Formula, or at such other address as Wells Fargo shall from
time to time designate.  The obligations of Guarantor under this Guaranty shall
be in addition to any obligations of Guarantor under any other guaranties of any
liabilities or obligations of Company or other persons that may be given to
Wells Fargo at any time, unless the other guaranties are expressly modified or
revoked in writing; and this Guaranty shall not, unless expressly provided for
in this Guaranty, affect or invalidate any such other guaranties.


Guaranty of Physicians Formula Holdings, Inc.
WFBC/Physicians Formula

 
1

--------------------------------------------------------------------------------

 
 
3.             OBLIGATIONS JOINT AND SEVERAL; SEPARATE ACTIONS; WAIVER OF
STATUTE OF LIMITATIONS; REINSTATEMENT OF LIABILITY.  The obligations of
Guarantor under this Guaranty are joint and several and independent of the
obligations of Company, and a separate action or actions may be brought and
prosecuted against Guarantor, whether the action is brought against Company or
other persons, or whether Company or other persons are joined in any such action
or actions.  Guarantor acknowledges that this Guaranty is absolute and
unconditional, that there are no conditions precedent to the effectiveness of
this Guaranty, and that this Guaranty is in full force and effect and binding on
Guarantor as of the date written above, regardless of whether Wells Fargo
obtains collateral or any guaranties from others or takes any other action
contemplated by Guarantor.  To the extent permitted by applicable law, Guarantor
waives the benefit of any statute of limitations affecting the enforcement of
Guarantor’s liability under this Guaranty, and Guarantor agrees that any payment
of any Indebtedness or other act which shall toll any applicable statute of
limitations shall similarly toll the statute of limitations applicable to
Guarantor’s liability under this Guaranty.  The liability of Guarantor hereunder
shall be reinstated and revived and the rights of Wells Fargo shall continue if
and to the extent for any reason any amount at any time paid on account of any
Indebtedness guaranteed hereby is rescinded or must otherwise be restored by
Wells Fargo, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, all as though such amount had not been paid.  The
determination as to whether any amount so paid must be rescinded or restored
shall be made by Wells Fargo in its sole discretion; provided however, that if
Wells Fargo chooses to contest any such matter at the request of Guarantor,
Guarantor agrees to indemnify and hold Wells Fargo harmless from and against all
costs and expenses, including reasonable attorneys’ fees, expended or incurred
by Wells Fargo in connection therewith, including without limitation, in any
litigation with respect thereto.
 
4.             AUTHORIZATIONS TO WELLS FARGO.  Guarantor authorizes Wells Fargo
either before or after revocation hereof, without notice to or demand on
Guarantor, and without affecting Guarantor’s liability hereunder, from time to
time to do each of the following to the extent each of the following is
permitted by law and to the extent each of the following is in compliance with
the relevant sections, if any, of the Credit Agreement:  (a) alter, compromise,
renew, extend, accelerate or otherwise change the time for payment of, or
otherwise change the terms of the Indebtedness or any portion thereof, including
increase or decrease of the rate of interest thereon; (b) take and hold security
for the payment of this Guaranty or the Indebtedness or any portion thereof, and
exchange, enforce, waive, subordinate or release any such security, provided
however that such actions are taken in accordance with the Security Documents;
(c) apply such security and direct the order or manner of sale thereof,
including without limitation, a non-judicial sale permitted by the terms of the
controlling security agreement, mortgage or deed of trust, as Wells Fargo in its
sole discretion may determine; (d) release or substitute any one or more of the
endorsers or any other guarantors of the Indebtedness, or any portion thereof,
or any other party thereto; and (e) apply payments received by Wells Fargo from
Company to any portion of the Indebtedness, in such order as Wells Fargo shall
determine in its sole  discretion, unless otherwise prohibited by the Credit
Agreement.  Wells Fargo may without notice assign this Guaranty in whole or in
part in connection with the assignment of any Indebtedness in accordance with
the Credit Agreement.  Upon Wells Fargo’s request, Guarantor agrees to provide
to Wells Fargo copies of Guarantor’s financial statements; provided, that
Guarantor shall not be required to provide such financial statements earlier
than as required under the Credit Agreement.


Guaranty of Physicians Formula Holdings, Inc.
WFBC/Physicians Formula

 
2

--------------------------------------------------------------------------------

 

5.             REPRESENTATIONS AND WARRANTIES.  Guarantor represents and
warrants to Wells Fargo that: (a) this Guaranty is executed at Company’s
request; (b) except in favor of Wells Fargo, Guarantor shall not, without Wells
Fargo’s prior written consent, sell, lease, assign, encumber, hypothecate,
transfer or otherwise dispose of all or a substantial or material part of
Guarantor’s assets other than in the ordinary course of Guarantor’s business;
(c) Wells Fargo has made no representation to Guarantor as to the
creditworthiness of Company; and (d) Guarantor has established adequate means of
obtaining from Company on a continuing basis financial and other information
pertaining to Company’s financial condition.  Guarantor agrees to keep
adequately informed of any facts, events or circumstances which might in any way
be reasonably expected to have a material affect on Guarantor’s liability under
this Guaranty, and Guarantor further agrees that Wells Fargo shall have no
obligation to disclose to Guarantor any information or material about Company
which is acquired by Wells Fargo in any manner.


6.             GUARANTOR’S WAIVERS.


6.1           Guarantor waives any right to require Wells Fargo to:  (i) proceed
against Company or any other person; (ii) marshal assets or proceed against or
exhaust any security granted by Company or any other person; (iii) give notice
of the terms, time and place of any public or private sale or other disposition
of personal property security granted by Company or any other person; (iv) take
any other action or pursue any other remedy in Wells Fargo’s power; or (v) make
any presentment or demand for performance, or give any notice of nonperformance,
protest, notice of protest or notice of dishonor hereunder or in connection with
any obligations or evidences of indebtedness held by Wells Fargo as security for
or which constitute in whole or in part the Indebtedness guaranteed hereunder,
or in connection with the creation of new or additional Indebtedness.


6.2           Guarantor waives any defense to its obligations hereunder (other
than payment in full of the Indebtedness, other than contingent indemnification
obligations for which no claim has been asserted) based upon or arising by
reason of:  (i) any disability or other defense of Company or any other person;
(ii) the cessation or limitation from any cause whatsoever, other than payment
in full, of the Indebtedness, other than contingent indemnification obligations
for which no claim has been asserted; (iii) any lack of authority of any
officer, director, partner, agent or any other person acting or purporting to
act on behalf of Company, if it is a corporation, partnership or other type of
entity, or any defect in the formation of Company; (iv) the application by
Company of the proceeds of any Indebtedness for purposes other than the purposes
represented by Company to, or intended or understood by, Wells Fargo or
Guarantor; (v) any act or omission by Wells Fargo which directly or indirectly
results in or aids the discharge of Company or any portion of the Indebtedness
by operation of law or otherwise, or which in any way impairs or suspends any
rights or remedies of Wells Fargo against  Company, provided, that any such act
or omission is not the product of Wells Fargo’s gross negligence, bad faith or
willful misconduct; (vi) any impairment of the value of any interest in any
security for the Indebtedness or any portion thereof, including without
limitation, the failure to obtain or maintain perfection or recordation of any
interest in any such security, the release of any such security without
substitution, and/or the failure to preserve the value of, or to comply with
applicable law in disposing of, any such security; (vii) any modification of the
Indebtedness, in any form whatsoever, including any modification made after
revocation hereof to any Indebtedness incurred prior to such revocation, and
including without limitation the renewal, extension, acceleration or other
change in time for payment of, or other change in the terms of, the Indebtedness
or any portion thereof, including increase or decrease of the rate of interest
thereon; or (viii) any requirement that Wells Fargo give any notice of
acceptance of this Guaranty.  Until all Indebtedness has been paid in full
(other than contingent indemnification obligations for which no cliam has been
asserted), Guarantor shall have no right of subrogation, and Guarantor waives
any right to enforce any remedy which Wells Fargo now has or may hereafter have
against Company or any other person, and waives any benefit of, or any right to
participate in, any security now or hereafter held by Wells Fargo.  Guarantor
further waives all rights and defenses Guarantor may have (other than payment in
full of the Indebtedness) arising out of (A) any election of remedies by Wells
Fargo, even though that election of remedies, such as a non-judicial foreclosure
with respect to any security for any portion of the Indebtedness, destroys
Guarantor’s rights of subrogation or Guarantor’s rights to proceed against
Company for reimbursement, or (B) any loss of rights Guarantor may suffer by
reason of any rights, powers or remedies of Company in connection with any
anti-deficiency laws or any other laws limiting, qualifying or discharging
Company’s Indebtedness, whether by operation of law or otherwise, including any
rights Guarantor may have to a fair market value hearing to determine the size
of a deficiency following any foreclosure sale or other disposition of any real
property security for any portion of the Indebtedness.


Guaranty of Physicians Formula Holdings, Inc.
WFBC/Physicians Formula

 
3

--------------------------------------------------------------------------------

 

7.             WELLS FARGO ’S RIGHTS WITH RESPECT TO GUARANTOR’S PROPERTY IN ITS
POSSESSION.  In addition to all liens upon and rights of setoff against the
monies, securities or other property of Guarantor given to Wells Fargo by law,
Wells Fargo shall have a lien upon and a right of setoff against all monies,
securities and other property of Guarantor now or hereafter in the possession of
or on deposit with Wells Fargo, whether held in a general or special account or
deposit or for safekeeping or otherwise, and every such lien and right of setoff
may be exercised without demand upon or notice to Guarantor; provided that Wells
Fargo shall only exercise such lien or right of setoff during a Default
Period.  No lien or right of setoff shall be deemed to have been waived by any
act or conduct on the part of Wells Fargo, or by any neglect to exercise such
right of setoff or to enforce such lien, or by any delay in so doing, and every
right of setoff and lien shall continue in full force and effect until such
right of setoff or lien is specifically waived or released by Wells Fargo in
writing.


8.             SUBORDINATION.  Any indebtedness of Company now or hereafter held
by Guarantor is hereby subordinated to the Indebtedness.  Such indebtedness of
Company to Guarantor is assigned to Wells Fargo as security for this Guaranty
and the Indebtedness and, if Wells Fargo requests, shall be collected and
received by Guarantor as trustee for Wells Fargo and paid over to Wells Fargo on
account of the Indebtedness but without reducing or affecting in any manner the
liability of Guarantor under the other provisions of this Guaranty.  Any notes
or other instruments now or hereafter evidencing such indebtedness of Company to
Guarantor shall be marked with a legend that indicates that the notes or other
instruments are subject to this Guaranty and, if Wells Fargo requests in
writing, such notes and instruments constituting collateral in an amount in
excess of fifty thousand dollars( $50,000), individually or in the aggregate,
shall be delivered to Wells Fargo. Wells Fargo is hereby authorized in the name
of Guarantor from time to time to file financing statements and continuation
statements and execute such other documents and take such other action as Wells
Fargo deems reasonably necessary or appropriate to perfect, preserve and enforce
its rights hereunder.


Guaranty of Physicians Formula Holdings, Inc.
WFBC/Physicians Formula

 
4

--------------------------------------------------------------------------------

 

9.             REMEDIES; NO WAIVER.  All rights, powers and remedies of Wells
Fargo hereunder are cumulative.  No delay, failure or discontinuance of Wells
Fargo in exercising any right, power or remedy hereunder shall affect or operate
as a waiver of such right, power or remedy; nor shall any single or partial
exercise of any such right, power or remedy preclude, waive or otherwise affect
any other or further exercise thereof or the exercise of any other right, power
or remedy.  Any waiver, permit, consent or approval of any kind by Wells Fargo
of any breach of this Guaranty, or any such waiver of any provisions or
conditions hereof, must be in writing and shall be effective only to the extent
set forth in writing.


10.           COSTS, EXPENSES AND ATTORNEYS’ FEES.  Guarantor shall pay to Wells
Fargo immediately upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys’ fees, expended or
incurred by Wells Fargo in connection with the enforcement of any of Wells
Fargo’s rights, powers or remedies and/or the collection of any amounts which
become due to Wells Fargo under this Guaranty, and the prosecution or defense of
any action in any way related to this Guaranty, whether incurred at the trial or
appellate level, in an arbitration proceeding or otherwise, and including any of
the foregoing incurred in connection with any bankruptcy proceeding (including
without limitation, any adversary proceeding, contested matter or motion brought
by Wells Fargo or any other person) relating to Guarantor or any other person or
entity.  All of the foregoing shall be paid by Guarantor with interest from the
date of demand until paid in full at a rate  equal to the floating rate
applicable to advances under the Line of Credit.


11.           SUCCESSORS; ASSIGNMENT.  This Guaranty shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Guarantor may not assign or transfer any of its interests or rights hereunder
without Wells Fargo’s prior written consent.  Guarantor acknowledges that Wells
Fargo has the right to sell, assign, transfer, negotiate or grant participations
in all or any part of, or any interest in, the Indebtedness and any obligations
with respect thereto, including this Guaranty.  In connection therewith, Wells
Fargo may disclose all documents and information which Wells Fargo now has or
hereafter acquires relating to Guarantor and/or this Guaranty, whether furnished
by Company, Guarantor or otherwise in accordance with Section 7.11 of the Credit
Agreement.  Guarantor further agrees that Wells Fargo may disclose such
documents and information to Company.


12.           AMENDMENT.  This Guaranty may be amended or modified only in
writing signed by Wells Fargo and Guarantor.


13.           APPLICATION OF SINGULAR AND PLURAL.  In all cases where there is
more than one Company named in this instrument, then the term “Company” shall be
deemed to have been used in the plural where context and construction so
require; and when this Guaranty is executed by more than one Guarantor, the word
“Guarantor” shall mean all or any one or more of them as the context requires.


14.           UNDERSTANDING WITH RESPECT TO WAIVERS; SEVERABILITY OF
PROVISIONS.  Guarantor warrants and agrees that each of the waivers set forth
herein is made with Guarantor’s full knowledge of its significance and
consequences, and that under the circumstances, the waivers are reasonable and
not contrary to public policy or law.  If any waiver or other provision of this
Guaranty shall be held to be prohibited by or invalid under applicable public
policy or law, such waiver or other provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such waiver or other provision or any remaining provisions of this Guaranty.


Guaranty of Physicians Formula Holdings, Inc.
WFBC/Physicians Formula

 
5

--------------------------------------------------------------------------------

 

15.           GOVERNING LAW.  This Guaranty shall be governed by and construed
in accordance with the laws of the State of California.


16.           ARBITRATION.


16.1           Arbitration.  Wells Fargo and Guarantor agree, upon demand by
either party, to submit to binding arbitration all claims, disputes and
controversies between or among them (and their respective employees, officers,
directors, attorneys, and other agents), whether in tort, contract or otherwise,
in any way arising out of or relating to this Guaranty and its negotiation,
execution, collateralization, administration, repayment, modification,
extension, substitution, formation, inducement, enforcement, default or
termination.


16.2           Governing Rules.  Any arbitration proceeding will (i) proceed in
a location in Los Angeles, California selected by the American Arbitration
Association (“AAA”); (ii) be governed by the Federal Arbitration Act (Title 9 of
the United States Code), notwithstanding any conflicting choice of law provision
in any of the documents between the parties; and (iii) be conducted by the AAA,
or such other administrator as the parties shall mutually agree upon, in
accordance with the AAA’s commercial dispute resolution procedures, unless the
claim or counterclaim is at least $1,000,000.00 exclusive of claimed interest,
arbitration fees and costs in which case the arbitration shall be conducted in
accordance with the AAA’s optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large, complex commercial disputes to be referred to herein, as
applicable, as the “Rules”).  If there is any inconsistency between the terms
hereof and the Rules, the terms and procedures set forth herein shall
control.  Any party who fails or refuses to submit to arbitration following a
demand by any other party shall bear all costs and expenses incurred by such
other party in compelling arbitration of any dispute.  Nothing contained herein
shall be deemed to be a waiver by any party that is a bank of the protections
afforded to it under 12 U.S.C. §91 or any similar applicable state law.


16.3           No Waiver of Provisional Remedies, Self-Help and
Foreclosure.  The arbitration requirement does not limit the right of any party
to (i) foreclose against real or personal property collateral; (ii) exercise
self-help remedies relating to collateral or proceeds of collateral such as
setoff or repossession; or (iii) obtain provisional or ancillary remedies such
as replevin, injunctive relief, attachment or the appointment of a receiver,
before, during or after the pendency of any arbitration proceeding.  This
exclusion does not constitute a waiver of the right or obligation of any party
to submit any dispute to arbitration or reference hereunder, including those
arising from the exercise of the actions detailed in sections (i), (ii) and
(iii) of this paragraph.


Guaranty of Physicians Formula Holdings, Inc.
WFBC/Physicians Formula

 
6

--------------------------------------------------------------------------------

 

16.4           Arbitrator Qualifications and Powers.  Any arbitration proceeding
in which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00.  Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations.  The arbitrator will be a neutral
attorney licensed in the State of California or a neutral retired judge of the
state or federal judiciary of California, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated.  The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim.  In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication.  The arbitrator shall resolve all
disputes in accordance with the substantive law of California and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award.  The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the California Code of Civil Procedure or other applicable
law.  Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction.  The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.


16.5           Discovery.  In any arbitration proceeding, discovery will be
permitted in accordance with the Rules.  All discovery shall be expressly
limited to matters directly relevant to the dispute being arbitrated and must be
completed no later than 20 days before the hearing date.  Any requests for an
extension of the discovery periods, or any discovery disputes, will be subject
to final determination by the arbitrator upon a showing that the request for
discovery is essential for the party’s presentation and that no alternative
means for obtaining information is available.


16.6           Class Proceedings and Consolidations.  No party hereto shall be
entitled to join or consolidate disputes by or against others in any
arbitration, except parties who have executed this Guaranty or any other
contract, instrument or document relating to any Indebtedness, or to include in
any arbitration any dispute as a representative or member of a class, or to act
in any arbitration in the interest of the general public or in a private
attorney general capacity.


16.7           Payment Of Arbitration Costs And Fees.  The arbitrator shall
award all costs and expenses of the arbitration proceeding.


16.8           Miscellaneous.  To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA.  No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation.  If more than one agreement for arbitration by or between the
parties potentially applies to a dispute, the arbitration provision most
directly related to the documents between the parties or the subject matter of
the dispute shall control.  This arbitration provision shall survive
termination, amendment or expiration of any of the documents or any relationship
between the parties.


[Signature on next page]


Guaranty of Physicians Formula Holdings, Inc.
WFBC/Physicians Formula

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty as of
the date first set forth above.



 
PHYSICIANS FORMULA HOLDINGS, INC.
         
By:
/s/ Ingrid Jackel
   
Print Name:
Ingrid Jackel
   
Title:
Chief Executive Officer
 



Guaranty of Physicians Formula Holdings, Inc.
WFBC/Physicians Formula
 
 
S-1

--------------------------------------------------------------------------------